Citation Nr: 1111839	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-42 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected disability pension with special monthly pension (aid and attendance benefits).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1943 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied the Veteran's nonservice-connected disability pension claim with special monthly pension benefits.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's countable annual income for VA pension purposes and the corpus of his estate is in excess of the established income limit for receipt of payment for nonservice-connected disability pension benefits.  


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension, with special monthly pension, is not authorized.  38 U.S.C.A. § 1521, 1522 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.274, 3.351 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

To implement the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), the VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and implementing regulations provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  
In this case, VCAA notice is not required because the issue presented is limited to statutory interpretation and the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Further, a VA examination was not warranted because, as will be discussed in further detail in the following decision, the Veteran's income exceeded the maximum allowable pension rate.  Accordingly, the Board finds no prejudice toward the Veteran in proceeding with the adjudication of his claim.  

Legal Criteria and Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  Basic entitlement exists if, among other things, a veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) (2010).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  38 C.F.R. § 3.23(a) (2010).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b) (2010).  In addition, payment of a veteran's pension shall be denied or discontinued based upon consideration of the annual net worth or corpus of the estate of the veteran, the veteran's spouse, and the veteran's children.  38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 3.274 (2010).  

In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272 (2010).  Social Security Association (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  

In this case, the Veteran filed his claim for nonservice-connected pension in July 2008, at which time he reported some of his net worth and monthly income.  In May 2009, he sent the RO a detailed list of expenses and additional funds received.  At the time, he had no service-connected disabilities.  

In March 2010, the Veteran's claim for service connection for bilateral hearing loss was granted; he was rated at 40 percent from July 14, 2009 (the date of claim).  In September 2010, the RO continued and confirmed this rating.  

Calculating the Veteran's and his wife's income for the period in question, even considering deductions for Medicare and claimed medical expenses, it exceeds the total maximum annual pension rate (MAPR) for a veteran with one dependent by a slight amount.  See 38 C.F.R. § 3.23(a) (5); VA Manual M21-1, Part I, Appendix B, (Improved Disability Benefits Pension Rate Table effective December 1, 2007 available at: http://www.vba.va.gov/bln/21/rates/pen0107.htm).  The Veteran's claim for improved VA pension must be denied for excess yearly income.  

Additionally, without deciding whether disability sufficient to establish special monthly pension benefits is shown, the Veteran's net worth is such that it is reasonable that a part of the corpus of his estate could be consumed for his and his spouse's maintenance.  See 38 C.F.R. § 3.274.  This is shown by a checking account statement from June to July 2008 where there was an attempt to redact the financial information but the amounts can still be seen.  Even if he met the income requirement, it is reasonable that his net worth would prohibit pension benefits.  38 C.F.R. § 3.274.  

There is no interpretation of the facts of this case which will support a legal basis for favorable action with regard to the Veteran's claim.  The application of the principle of reasonable doubt is not appropriate in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  For all reasons cited above, the claim for entitlement to a nonservice-connected disability pension with aid and attendance or housebound benefits must be denied.  


ORDER

Entitlement to nonservice-connected disability pension with special monthly pension (aid and attendance benefits) is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


